Citation Nr: 1646626	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  15-30 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, not otherwise specified (NOS).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to March 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2016, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

With regard to the characterization of the issues on appeal, the Board observes that the RO characterized the issues as entitlement to service connection for depression, osteoarthrosis of the spine, and right shoulder rotator cuff tear.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the medical evidence of record and the Veteran's contentions, the Board has recharacterized the issues on appeal broadly as entitlement to service connection for an acquired psychiatric disorder, a back disorder, and a right shoulder disorder.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, a back disorder, and a right shoulder disorder as a result of his military service.  With regard to his back and right shoulder, he argues that, as a result of running, crawling, and rolling, during boot camp, he experienced pain in his back and right shoulder since service.  See Hearing Transcript, pg. 3-4, 9.  With regard to his acquired psychiatric disorder, he argues that he began to experience depressive symptoms immediately following his discharge due to circumstances of his service, and that his symptoms had continued ever since.  See id. at 7-8.

The Veteran's service treatment records are silent for any complaints of or treatment for an acquired psychiatric disorder, back disorder, or right shoulder disorder.  However, the Veteran's military personnel records indicate that he was discharged due to mental inaptitude.

At the outset, the Board finds that a remand is necessary in order to obtain outstanding records.  In his December 2012 claim, the Veteran indicated that he received treatment from the VA Outpatient Clinic in Beaumont, Texas as early as September 1996.  However, the Board notes that the earliest VA treatment records associated with the claims file are dated from December 10, 2010.

As VA treatment records, if procured, could bear on the outcome of his claims on appeal, efforts must be made to obtain any outstanding VA treatment records dated prior to December 10, 2010, and/or after December 27, 2013.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Additionally, it appears that there may be outstanding private treatment records that may be relevant to the appeal.  In this regard, during his February 2016 hearing, he indicated that he received treatment from a Dr. Lee for his acquired psychiatric disorder going all the way back to the 1990s.  See Hearing Transcript, pg. 8.  As such, the AOJ should take appropriate steps, including contacting the Veteran and obtaining appropriate authorization, to obtain any outstanding private treatment records.

Furthermore, while on remand, the AOJ should obtain any outstanding records from the Social Security Administration (SSA) pertaining to the Veteran's application for disability benefits.  VA's duty to assist includes making reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim, including obtaining records in the custody of a Federal department or agency.  In this regard, in Murincsak v. Derwinski, 2 Vet. App. 363 (1992), the Court held that VA's duty to assist a Veteran in developing facts pertinent to his/her claim specifically includes requesting information from other Federal departments or agencies (including SSA) and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits.  Moreover, in Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit held that, as long as a reasonable possibility exists that SSA records may be relevant to a Veteran's claim, VA must assist him or her in obtaining the records.  Therefore, a remand is necessary to obtain any records pertinent to his claim for SSA disability benefits, including any medical records relied upon concerning that claim.

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder, back disorder, or right shoulder disorder.  The Board finds that, in light of his lay statements concerning his in-service and post-service experiences and symptoms, as well as his lay statements concerning the continuity of symptoms since service, VA's duty to afford the Veteran a VA examination to address the nature and etiology of any acquired psychiatric disorder, back disorder, and right shoulder disorder has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claimed disability may be associated with military service for the purposes of a VA examination).



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records, paper or electronic, relevant to his claims for service connection dated prior to December 10, 2010, and/or after December 27, 2013.  As noted above, he indicated that he received VA treatment as early as the 1990s.  

2.  Contact the Veteran and request authorization to obtain any outstanding private medical records, to specifically include records from Dr. Lee.

3.  Obtain and associate with the Veteran's electronic claims file any records pertinent to the Veteran's claim for SSA disability benefits, including any medical records relied upon concerning that claim.

4.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify any acquired psychiatric disorder(s).  For example, the Veteran's treatment records show diagnoses of and treatment for depression, NOS.

For each currently-diagnosed acquired psychiatric disorder, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that such disorder had onset during or was caused by his military service.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.  Any opinion and rationale provided must reflect consideration of the Veteran's lay statements concerning the onset and continuity of symptoms.  In this regard, the Board notes that the Veteran is generally competent to report the events that occurred during service, as well as the nature and onset of his symptoms, and his report of such is considered competent and credible unless otherwise noted.

6.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder and right shoulder disorder.  The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify any diagnosed disorders related to the Veteran's back and right shoulder.

For each currently diagnosed back and/or right shoulder disorder, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that such disorder had onset during or was caused by his military service, to include any physical activity performed in boot camp.  

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.  Any opinion and rationale provided must reflect consideration of the Veteran's lay statements concerning the onset and continuity of symptoms.  In this regard, the Board notes that the Veteran is generally competent to report the events that occurred during service, as well as the nature and onset of his symptoms, and his report of such is considered competent and credible unless otherwise noted.

7.  Thereafter, readjudicate the appeal.  If any benefit sought on appeal is denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be given the opportunity to respond.  The case should then be returned to the Board for further appellate, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




